SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D [Rule 13d-101] (Amendment No.6)* INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE § 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE § 240.13d-2(a) Ormat Technologies, Inc. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 686688-10-2 (CUSIP Number) Ormat Industries Ltd. New Industrial Area P.O. Box 68 Yavne 81100, Israel (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 10, 2014 (Date of Event which Requires Filing this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. ☐ . Note : Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See § 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 686688-10-2 13D Page 2 of 9 Pages 1 NAMES OF REPORTING PERSONS Ormat Industries Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ☐ (b) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ☐ 6 CITIZEN SHIP OR PLACE OF ORGANIZATION Israel NUMBER OF 7 SOLE VOTING POWER shares of common stock SHARES BENEFICIALLY OWNED BY 8 SHARE VOTING POWER 0 EACH REPORTING PERSON 9 SOLE DISPOSITIVE POWER shares of common stock WITH 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDESCERTAIN SHARES ☐ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 59.75% 14 TYPE OF REPORTING PERSON CO Page 2 of 9 This Amendment No. 6 amends and supplements the Schedule 13D originally filed by Ormat Industries Ltd. (the “Reporting Person”) with the Securities and Exchange Commission (“SEC”) on November 7, 2007 (as amended on January 17, 2008, May 25, 2010, June 3, 2010, June 21, 2010 and July 6, 2010, the “Schedule 13D”) in respect of the shares of common stock, par value $0.001 per share of Ormat Technologies, Inc., a Delaware corporation (the “Issuer”). Capitalized terms used herein but not otherwise defined herein shall have the meanings ascribed to such terms in the Schedule 13D. The following amends and supplements Items 2, 4-7 of the Schedule 13D. Item 2. IDENTITY AND BACKGROUND. Item 2 of this Schedule 13D is hereby amended to include the following information: (a), (b) and (c): The name, citizenship, residence or business address and present principal occupation of each of the directors and executive officers of the Reporting Person is set forth on Schedule A attached hereto and incorporated herein by reference. (d)None of the Reporting Person or, to the knowledge of the Reporting Person, any of the persons named in Schedule A to this statement, has, during the last five years, been convicted in any criminal proceeding, excluding traffic violations and similar misdemeanors. (e)None of the Reporting Person or, to the knowledge of the Reporting Person, any of the persons named in Schedule A to this statement has, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 4. PURPOSE OF TRANSACTION Item 4 of this Schedule 13D is hereby amended to include the following information: On November 10, 2014, the Reporting Person entered into a Share Exchange Agreement and Plan of Merger (the “
